Exhibit 10.40

FIRST
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 


NITIN SAHNEY (“Executive”), and OMNICARE, INC., a Delaware corporation (the
“Company”), hereby agree as follows:
 
1. Recitals.
 
(a) The Company and Executive have entered into an employment agreement, dated
October 28, 2010 (the “Employment Agreement”); and
 
(b) The Company and the Executive wish to amend the Employment Agreement to
clarify the amount of severance and benefit continuation Executive would be
eligible to receive under certain termination scenarios.
 
2. Amendment.
 
Section 3.5 is hereby amended so that subsections (a) and (d) read as follows:
 
(a)           Executive shall receive as severance pay continued payment of his
Base Salary for eighteen (18) months, such payment to be made in accordance with
the Company’s standard payroll practices.
 
*           *           *
 
(d)           In addition, Executive shall be entitled to continued
participation for eighteen (18) months in the Company’s medical, dental and
vision welfare benefit plans which cover Executive (and his eligible dependents)
upon the same terms and conditions in effect for active employees of the Company
subject to Executive’s continued co-payment of premiums for such coverage, to
the extent that the terms of such plans permit Executive’s continued
participation during such period; provided, in the event Executive obtains other
employment that offers substantially similar or more favorable benefits,
determined on a benefit-by-benefit and coverage-by-coverage basis, such
continuation of benefits by the Company shall immediately cease.  The
continuation of medical, dental and vision benefits under this Section 3.4 shall
be conterminous with, and reduce the period of coverage and count against,
Executive’s right to healthcare continuation benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
 
3. General.
 
Except as specifically amended herein, the Employment Agreement will remain in
full force and effect in accordance with its original terms, conditions and
provisions.
 
IN WITNESS WHEREOF, the parties have duly executive this amendatory agreement as
of February 17, 2011.
 


EXECUTIVE
 
 
     OMNICARE, INC.  
/s/ Nitin Sahney
   
/s/ Erin E. Ascher
 
Nitin Sahney
   
Erin E. Ascher
 
 
   
SVP, Human Resources
 